           Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ROBERT J. SCHUCKIT, individually and on                Case No.: 21-11088
behalf of all others similarly situated,

              Plaintiffs,                              CLASS ACTION COMPLAINT AND
                                                       JURY DEMAND
v.

PHILIPS NORTH AMERICA, LLC, PHILIPS
HEALTHCARE INFORMATICS, INC.,
RESPIRONICS, INC., and KONINKLIJKE
PHILIPS ELECTRONICS N.V.,

              Defendants.


                                     INTRODUCTION

      1.       This is a class action lawsuit brought by Plaintiff on behalf of himself and a

class of purchasers of Philips Continuous Positive Airway Pressure (“CPAP”), Bi-Level

Positive Airway Pressure (“PAP”) and mechanical ventilator devices (together, “PAP

Machines”) developed, manufactured, and distributed by Defendants with a defective

foam component that can degrade and emit harmful chemicals resulting in serious health

risks to consumers, including the risks of developing Type 2 Diabetes, heart problems

and cancer.

      2.       Defendants have long known that the polyester-based polyurethane (“PE-

PUR”) sound abatement foam in the PAP Machines had a propensity to degrade and emit

harmful chemicals (the “Defect”), yet it chose to withhold that information from millions

of consumers who rely on the PAP Machines to treat their serious sleep disorders.
            Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 2 of 22




       3.       Not only did Defendants fail to disclose this known Defect and the health

risks it posed to Plaintiff and class members, but they also actively concealed the Defect

from consumers—while continuing to manufacture, market and distribute the PAP

Machines, to the detriment of millions of consumers.

       4.       Then, long after learning of the Defect, Defendants first chose to update

their shareholders of the serious health consequences posed by the PAP Machines, and

only months later, to issue a recall of the machines. Even then, Defendants have yet to

issue notice directly to the millions of consumers who rely on the machines to treat their

serious medical condition.

       5.       As a result of the Defect and considerable costs associated with finding

substitute treatment for Plaintiff’s and members’ sleep disorders—indeed, Defendants

have made clear it will take “some time” to offer any repair or replacement—Plaintiff and

class members have suffered injury in fact, incurred damages, and otherwise been

harmed by Defendants’ conduct.

       6.       Defendants’ conduct violates the Indiana Deceptive Consumer Sales Act,

Ind. Code § 24-5-0.5-0.1, et seq. and constitutes a breach of express and implied warranties.

                                JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1332(d)(2) because: (i) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and (ii) Plaintiff and members of the proposed

class are citizens of states different from Philips’ home states. This Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.


                                            -2-
            Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 3 of 22




       8.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendants Philips North America LLC and Philips Healthcare Informatics, Inc. transact

business in this District, maintain their corporate headquarters in this District, are subject

to personal jurisdiction in this District, and therefore are deemed citizens of this District.

Additionally, the Defendants receive substantial revenue and profits from sales of PAP

Machines in this District. A substantial part of the events and/or omissions giving rise to

the claims occurred, in part, within this District.

       9.       This Court has personal jurisdiction over Defendants Philips North

America LLC and Philips Healthcare Informatics, Inc. because they operate in this

District.

       10.      The Court has personal jurisdiction over all Defendants, because they

conduct substantial business in the District and they have intentionally and purposefully

placed PAP Machines into the stream of commerce within Massachusetts and throughout

the United States.

                                        THE PARTIES

       11.      Plaintiff Robert J. Schuckit is a citizen of the State of Indiana.

       12.      Plaintiff owns a DreamStation Auto CPAP with humidifier, and a cellular

modem (model no. DSX500H11C, serial no. J192858140274) that was manufactured by

Philips on June 12, 2017, well-within the five-year period after which Philips recommends

replacement.

       13.      Plaintiff’s CPAP machine is affected by the Defect. His machine is medically

necessary to treat his sleep disorder, and until he learned about the recall, Plaintiff used


                                               -3-
           Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 4 of 22




his CPAP machine regularly

         14.   Plaintiff was not notified by Defendants about the recall of his CPAP

machine.

         15.   Defendant Philips North America LLC (“Philips North America”) is a

Delaware LLC with its principal place of business at 222 Jacobs Street, Cambridge MA,

02141.

         16.   Defendant Philips Healthcare Informatics, Inc. (“Philips Healthcare”), a

division of Philips North America, LLC, is a Delaware corporation with its principal place

of business at 222 Jacobs Street, Cambridge MA, 02141.

         17.   Defendant Respironics, Inc. (“Philips Respironics”) is a Delaware

corporation with a principal place of business at 1001 Murry Ridge Lane, Murrysville, PA

15668 USA.

         18.   Defendant Koninklijke Philips N.V. (“Royal Philips”) is a foreign

corporation, with its principal place of business at Philips Center, Amstelplein 2, 1096 BC

Amsterdam, The Netherlands. Royal Philips is the parent corporation of Defendants

Philips North America, Philips Healthcare and Philips Respironics.

                              FACTUAL ALLEGATIONS

   A. Philips PAP Machines

         19.   Defendants Philips North America, Philips Healthcare, Philips Respironics

and Royal Philips (“Defendants” or “Philips”) are collectively in the business of

developing, manufacturing, selling, supporting, maintaining, and servicing devices for

sleep and respiratory care, including the defective PAP Machines.


                                           -4-
         Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 5 of 22




       20.    Philips’ PAP Machines treat sleep apnea, a “potentially serious sleep

disorder in which breathing repeatedly stops and starts.” 1 The Mayo Clinic identifies

sleep apnea as a “serious medical condition” which can result in complications from

daytime fatigue to higher risk for Type 2 Diabetes, high blood pressure or heart problems

and surgery complications. Id.

       21.    Positive airway pressure (“PAP”) therapy refers to “all sleep apnea

treatments that use a stream of compressed air to support the airway during sleep.” 2 PAP

therapy involves a “portable machine”; patients wear a mask during sleep and the

machine “gently blows pressurized room air from into your upper airway through a tube

connected to the mask. This positive airflow helps keep the airway open, preventing the

collapse that occurs during apnea, thus allowing normal breathing.” Id.

       22.    Philips offers three types of PAP machines: CPAP machines, Auto-

Adjusting machines, and BiPAP bi-level machines. CPAP provides “one level of pressure

to your upper airway throughout the night.” 3 Auto-adjusting machines “provide[ ] a

variable pressure throughout the night based on your needs and sleep stage.” Id. And

BiPAP bi-level machines “provide[ ] two levels of pressure throughout the night, your

prescribed pressure on the inhale and a lower pressure on the exhale.” Id.

       23.    Philips advertises itself as a trusted brand and “global leader in the sleep


1
 Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/sleep-apnea/symptoms-
causes/syc-20377631 (accessed on June 24, 2021)
2
  Stanford Sleep Medicine Center, https://stanfordhealthcare.org/medical-treatments/p/positive-
airway-pressure-therapies.html (accessed on June 24, 2021)
3
  Philips, https://www.usa.philips.com/c-e/hs/sleep-apnea-therapy/i-currently-use-sleep-apnea-
therapy/sleep-apnea-machines.html (accessed on June 24, 2021)


                                              -5-
         Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 6 of 22




and respiratory markets.” See http://www.respironics.com/us_en. Its branding

promises consumers that they will “[b]reath easier, sleep more naturally[.]”

http://www.respironics.com/product_library.

      24.      Philips further assures consumers that its “sleep therapy systems are

designed with the needs of care practitioners and patients in mind,” and that its “quality

systems reflect [Philips] commitment to providing exceptional therapy,” among other

things. https://www.usa.philips.com/healthcare/solutions/sleep. And it has long

advertised its PAP Machines as “clinically proven” treatment for sleep disorders.

      25.      Philips boasts that it has the “most prescribed CPAP systems by U.S. sleep

physicians.”    See    https://www.usa.philips.com/healthcare/solutions/sleep/sleep-

therapy (citing 2016 Philips survey).

      26.      The PAP Machines can cost hundreds, even thousands, of dollars per

machine.

   B. Recall of Defective Philips PAP machines

      27.      On June 14, 2021, Philips issued an “urgent” recall of numerous models of

its PAP Machines, in which it acknowledged that the Defect can cause “serious injury

which can be life-threatening, cause permanent impairment, and/or require medical

intervention to preclude permanent impairment.” See Exhibit A (Philips Recall

Notification). The PE-PUR sound abatement foam can “degrade into particles” which can

then “enter the device’s air pathway and be ingested or inhaled by the user” and can “off-

gas certain chemicals” into the consumer. Id.

      28.      The recall affects millions of machines—and importantly, the millions of


                                           -6-
         Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 7 of 22




consumers who rely on those machines—manufactured before April 26, 2021. Twenty

models of Philips’ PAP Machines have been recalled:




       29.     Health risks from exposure to the degraded foam include “headache,

irritation, inflammation, respiratory issues, and possible toxic and carcinogenic effects.”

And the risks from “chemical exposure due to off-gassing” include: “headache, irritation,

hypersensitivity, nausea/vomiting, and possible toxic and carcinogenic effects.” Ex. A.

       30.     Notwithstanding Philips’ concerted effort to downplay these risks, it has

advised consumers who use the CPAP and BiLevel PAP machines to immediately

“discontinue use” and consult their physicians. Ex. A. And as to recalled “life-sustaining”

ventilators, Philips acknowledges “alternate ventilator options for therapy may not exist

or may be severely limited for patients who require a ventilator for life-sustaining

therapy. Id.



                                           -7-
          Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 8 of 22




        31.   Thus, the PAP Machines present a danger to consumers—making them

entirely useless to Plaintiff and members of the class.

     C. Philips’ Knowledge and Concealment of the Defect

        32.   Philips first publicly acknowledged the Defect on April 26, 2021 by issuing

an “update” to its shareholders where it which admitted the “potential health risks

related to [the] sound abatement foam” in its PAP Machines in its April 26, 2021 Quarterly

Report. In that Report, the CEO of Royal Philips, Frans van Houten, downplayed the

medically serious Defect, saying “we have identified a quality issue in a component that

is     used    in    certain    sleep     and     respiratory   care     products     ….”

https://www.results.philips.com/#ceo.

        33.   Upon information and belief, Philips did not communicate this “update”—

or any information about the serious health risks posed by its PAP Machines—to anyone

except its shareholders.

        34.   Four weeks before it issued the recall, it stopped shipments of the PAP

Machines. And months after notifying its shareholders of the Defect, it issued the recall.

        35.   Philips is evasive on when it first learned of the Defect, but it admits to

receiving “user reports” and complaints about the Defect and to conducting testing that

confirmed the potentially serious health consequences from the defective PE-PUR sound

abatement foam.

        36.   Upon information and belief, Philips has known about this problem for

years. For years, Philips has been hearing from and about consumers who were exposed

to black particles and experiencing the physical symptoms that Philips now publicly


                                           -8-
         Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 9 of 22




acknowledges as a consequence of the Defect. See Ex. A.

       37.    Although Philips finally issued the recall notice on June 14, 2021, it did not

send the notice directly to the consumers who rely on its PAP Machines. Rather, it issued

online notice, which directs “patients, users and caregivers” to register their units and

“begin a claim” for affected units. Ex. A.

       38.    The claims process is not sufficient. Consumers who go through the claims

process, are essentially told that they can expect no resolution for “some time.” Philips

vaguely references “regulatory approval” as the obstacle to remedying these devices that

are necessary to millions of consumers who rely on them for their care:




       39.    Rather, Philips relies on empty promises that it has a “comprehensive plan

to replace the current sound abatement foam with a new material that is not affected by

this issue, and has already begun this process.”

       40.    And while consumers wait—their serious health treatment put in indefinite

limbo—Philips acknowledges that its next-generation CPAP machines are “not affected



                                             -9-
          Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 10 of 22




by the issue,” without indicating that consumers with affected CPAP machines will be

provided the newer, safer version.

   D. Fraudulent Concealment Tolling

       41.    Philips has known about the Defect while continuously marketing and

selling the defective PAP Machines to unsuspecting consumers and representing to those

consumers that the machines are safe and “clinically proven.”

       42.    Thus, despite its knowledge about the Defect, Philips failed to disclose and

rather, concealed this material information from Plaintiff and class members, while

continuing to market the PAP Machines as safe for consumers.

       43.    Plaintiff and other members of the class justifiably relied on Philips to

disclose the Defect in the PAP Machines that they purchased, because that defect was not

discoverable by them through reasonable efforts.

       44.    Any applicable statute of limitations has been tolled by Philips’ knowledge,

active concealment, and denial of the facts alleged herein, which behavior is ongoing.

   E. Discovery Tolling

       45.    While Philips withheld information about the Defect, Plaintiff and class

members continued using the PAP Machines, having no basis, through exercise of

reasonable diligence or otherwise, to discover the Defect or the resulting and serious risk

of negative health consequences before the issuance of the June 14, 2021 recall notice.

       46.    Nor is the recall notice sufficient, issued online and not sent directly to

purchasers of the affected machines, to put Plaintiff and class members on notice of the

Defect.


                                          - 10 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 11 of 22




       47.     Plaintiff and the other class members could not have reasonably

discovered, and could not have known of facts that would have caused a reasonable

person to suspect, that Philips intentionally failed to disclose material information within

its knowledge about a dangerous defect to consumers worldwide.

       48.     As such, no potentially relevant statute of limitations should be applied.

                               CLASS ACTION ALLEGATIONS

       49.     Plaintiff brings this action on his own behalf, and on behalf of the following

class and subclass pursuant to Fed. R. Civ. P. 23(a), 23(b)(2), and/or 23(b)(3). Specifically,

the class and subclass consist of the following:

       Nationwide Class:

       All persons in the United States who have purchased the PAP Machines.

Or, in the alternative,

       Indiana Subclass:

       All persons in Indiana who have purchased the PAP Machines.

       50.     Together, the Nationwide Class and Indiana Subclass will be referred to

collectively as the “Class.” Excluded from the Class are Defendants, their affiliates,

employees, officers and directors, persons or entities that purchased the PAP Machines

for resale, and the Judge(s) assigned to this case.

       51.     Plaintiff reserves the right to modify, change or expand the Class

definitions.

       52.     Numerosity: Upon information and belief, the Class is so numerous that

joinder of all members is impracticable. While the exact number and identities of


                                            - 11 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 12 of 22




individual members of the Class are unknown at this time, such information being in the

sole possession of Defendant and obtainable by Plaintiff only through the discovery

process, Philips acknowledges that millions of PAP Machines, and thus millions of

consumers, are affected.

       53.        Existence and Predominance of Common Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These questions

predominate over the questions affecting individual Class members. These common legal

and factual questions include, but are not limited to:

             a. Whether Defendants’ PAP Machines are predisposed to the Defect;

             b. Whether Defendants knowingly failed to disclose the existence and cause
                of the Defect in the PAP Machines;

             c. Whether Defendants misrepresented the PAP Machines as safe;

             d. Whether Defendants’ conduct, as alleged herein, was likely to mislead a
                reasonable consumer;

             e. Whether Defendants’ statements, concealments and omissions regarding
                the PAP Machines were material to a reasonable consumer;

             f. Whether the PAP Machines were unfit for the ordinary purposes for
                which they were used;

             g. Whether the PAP Machines have been rendered valueless or suffered a
                diminution of value as a result of the Defect;

             h. Whether Defendants’ conduct tolls any or all applicable limitations
                periods;

             i. Whether the Defect is latent or hidden, such that Plaintiff and members of
                the Class could not reasonably discover it;

             j.   Whether Defendants’ conduct constitutes a breach of express warranty;

             k. Whether Defendants’ conduct constitutes a breach of implied warranty;



                                            - 12 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 13 of 22




            l. Whether Defendants’ conduct violates the Indiana Deceptive Consumer
               Sales Act, Ind. Code §§ 24-5-0.5-0.1 et seq.;

            m. Whether Defendants have been unjustly enriched by the conduct alleged
               herein;

            n. Whether Plaintiff and the members of the Class are entitled to damages on
               the Counts where damages are an available remedy; and

            o. Whether Plaintiff and member of the Class are entitled to restitution,
               injunctive relief, or other equitable relief and/or other relief as may be
               proper.

      54.      Typicality: Plaintiff’s claim is typical of the claims of the Class since he

purchased machine that contains the same PE-PUR foam Defect contained in the affected

machines of all members of the Class. Plaintiff is advancing the same claims and legal

theories on behalf of himself and all absent Class members.

      55.      Adequacy: Plaintiff is an adequate representative because his interests do

not conflict with the interests of the Class that he seeks to represent, he has retained

counsel competent and highly experienced in complex class action litigation, and he

intends to prosecute this action vigorously. The interests of the Class will be fairly and

adequately protected by Plaintiff and his counsel.

      56.      Predominance and Superiority: A class action is superior to all other

available means of fair and efficient adjudication of the claims of Plaintiff and Class

members because questions of law and fact common to all class members predominate

over questions affecting any individual class members. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court. Upon

information and belief, Class members can be readily identified and notified based on,


                                            - 13 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 14 of 22




inter alia, Defendants’ records of PAP Machine sales, and other of Defendants’ records.

       57.    Ascertainability: Members of the Class are ascertainable, because they are

defined by the objective criteria of having purchased a PAP Machine, and they will be

readily identifiable through Defendants’ records.

       58.    Defendants have acted, and refused to act, on grounds generally applicable

to the Class, thereby making appropriate final equitable relief with respect to the Class as

a whole.

                                         CLAIMS

                                   COUNT I
                           Breach of Express Warranty
   (On Behalf of the Nationwide Class or, Alternatively, on Behalf of the Indiana
                                    Subclass)

       59.    Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully

set forth in this paragraph.

       60.    Philips expressly warranted to Plaintiff and Class members that the PAP

Machines were of high quality, were safe and would work properly.

       61.    Plaintiff and members of the Class relied on these express warranties when

choosing to purchase the PAP Machines.

       62.    Defendants breached the express warranty by selling to Plaintiff and Class

members PAP Machines which, at the point of sale, were not of high quality, were not

safe and did not work properly, but rather contained a defective component that renders

the PAP Machines dangerous, and therefore, unusable.

       63.    Upon information and belief, Defendants knew or had reason to know that




                                           - 14 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 15 of 22




the PAP Machines contained the Defect when it sold the machines to Plaintiff and Class

Members, and they failed to inform Plaintiff and Class members of the Defect. Further,

Defendants induced Plaintiff and Class members to purchase the PAP Machines under

false and/or fraudulent pretenses.

       64.    Plaintiff and Class members purchased PAP Machines that contained the

Defect, that was undiscoverable by them at the time of purchase.

       65.    As a result of the Defect in the PAP Machines, Plaintiff and Class members

have suffered economic damages including but not limited the cost of the defective

device, loss of device use and other related damage.

       66.    Thus, Defendants’ attempt to limit or disclaim express warranties in a

manner that would exclude coverage of the Defect is unenforceable and void.

       67.    Recovery by the Class is not restricted to any written warranties promising

to repair and/or correct defects, and they seek all remedies as allowed by law.

       68.    As a direct and proximate result of Defendants’ breach of its express

warranties, Plaintiffs and Class members received goods that have substantially impaired

value and have suffered damages in an amount to be determined at trial.

                                    COUNT II
                Breach of the Implied Warranty of Merchantability
   (On Behalf of the Nationwide Class or, Alternatively, on Behalf of the Indiana
                                    Subclass)

       69.    Plaintiffs incorporate the foregoing paragraphs of this Complaint as if fully

set forth in this paragraph.

       70.    Philips, as the developer, manufacturer, marketer, distributor, and/or




                                          - 15 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 16 of 22




seller of the defective PAP Machines impliedly warranted to Plaintiff and Class members

that its PAP Machines were fit for their intended purpose in that they would be safe when

used to treat Plaintiff’s and Class members’ sleep disorders.

       71.    Philips breached the warranty implied in the contract for the sale of the PAP

Machines in that the machines were unfit for their intended and ordinary purpose of

treating consumers’ sleep disorders, and rather exposed Plaintiff and Class members to

significant health risks.

       72.    As a result, Plaintiff and Class members did not receive the goods as

impliedly warranted by Philips to be merchantable.

       73.    Plaintiff and members of the Class are the intended beneficiaries of Philips’

implied warranties.

       74.    In reliance upon Philips’ skill and judgment and the implied warranties,

Plaintiff and members of the Class purchased the PAP Machines for use as a safe device

to treat their sleep disorders.

       75.    The PAP Machines were not altered by Plaintiff or the members of the

Class. Any changes to the machines made by members of the Class constituted expected

and ordinary use of a PAP device.

       76.    The PAP Machines were defective when they left the exclusive control of

Philips. The PE-PUR foam always posed an unreasonable risk of degrading, exposing

consumers to serious health risks.

       77.    The PAP Machines were defectively designed and/or manufactured and

unfit for their intended purpose, and Class members did not receive the goods as


                                          - 16 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 17 of 22




warranted.

       78.    Plaintiff and Class members purchased PAP Machines that contained the

Defect, which was undiscoverable by them at the time of purchase.

       79.    As a result of the Defect in the PAP Machines, Plaintiff and Class members

have suffered economic damages including but not limited the cost of the defective

device, loss of device use and other related damage.

       80.    Thus, Defendants’ attempt to limit or disclaim the implied warranties in a

manner that would exclude coverage of the Defect is unenforceable and void.

       81.    As a result of Defendants‘ breach of its implied warranties, Plaintiffs and

Class members have been damaged in an amount to be proven at trial and are entitled to

incidental, consequential, and other damages and other legal and equitable relief, as well

as costs and attorneys’ fees, available under law.

                                   COUNT III
                               Unjust Enrichment
   (On Behalf of the Nationwide Class or, Alternatively, on Behalf of the Indiana
                                    Subclass)

       82.    Plaintiffs incorporate the foregoing paragraphs of this Complaint as if fully

set forth in this paragraph.

       83.    This claim is brought in the alternative to Plaintiff’s warranty claims.

       84.    As a result of Philips’ material deceptive advertising, marketing and sale of

the PAP Machines, Philips was enriched at the expense of Plaintiff and the Class through

their purchase of the machines, because the machines were not “clinically proven” and

safe and did not work properly despite Philips’ representations to the contrary.




                                           - 17 -
           Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 18 of 22




         85.   Philips had knowledge of the benefit it incurred at the expense of Plaintiff

and members of the Class, because Philips knew that the PAP Machines did not perform

or operate as advertised.

         86.   Under the circumstances, it would be against equity and good conscience

to permit Philips to retain the ill-gotten benefits it received from Plaintiff and the Class

as the result of its deceptive marketing and advertising practices. Thus, it would unjust

and inequitable for Philips to retain the benefit without restitution to Plaintiff and the

Class.

                                     COUNT IV
  Violation of the Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5-0.1 et
                                         seq.
                         (On Behalf of the Indiana Subclass)

         87.   Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully

set forth in this paragraph.

         88.   Defendants are “persons” as that term is defined at Ind. Code § 24-5-0.5-

2(a)(2).

         89.   Defendants are “suppliers” as that term is defined at Ind. Code § 24-5-0.5-

2(a)(3).

         90.   Sales of the PAP Machines by Defendants to Plaintiffs and Class members

constitute “consumer transactions” as that term is defined at Ind. Code § 24-5-0.5-2(a)(1).

         91.   Defendants engaged in unfair and deceptive acts in violation of the Indiana

Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-0.1 et seq., by the practices described

above, and by knowingly and intentionally concealing from Plaintiff and Class members




                                           - 18 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 19 of 22




the Defect. These acts and practices violate, at a minimum, the following sections of the

Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5-3:

      (b) [T]he following acts, and the following representations as to the subject matter
      of a consumer transaction, made orally, in writing, or by electronic
      communication, by a supplier, are deceptive acts:

             (1) That such subject of a consumer transaction has sponsorship, approval,
             performance, characteristics, accessories, uses, or benefits it does not have
             which the supplier knows or should reasonably know it does not have;

             (2) That such subject of a consumer transaction is of a particular standard,
             quality, grade, style, or model, if it is not and if the supplier knows or
             should reasonably know that it is not.

      92.    Defendants’ unfair or deceptive acts or practices occurred repeatedly in

Defendant’s trade or business and were capable of deceiving a substantial portion of the

purchasing public.

      93.    Defendants knew that the PAP Machines were prone to the Defect, making

them susceptible to failure for their essential purpose, and that they would become

useless as a result of reasonable and foreseeable use by consumers.

      94.    Defendants were under a duty to Plaintiff and the Class members to

disclose the Defect within the PAP Machines because:

             a.      Defendants were in a superior position to know the true state of facts
                     about the Defect within the PAP Machines;

             b.      Plaintiff and Class members could not reasonably have been
                     expected to learn or discover that the PAP Machines contained the
                     Defect and thus were not in accordance with Defendants’
                     advertisements and representations;

             c.      Defendants knew that Plaintiff and the Class members could not
                     reasonably have been expected to learn or discover the Defect within
                     the PAP Machines; and


                                          - 19 -
        Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 20 of 22




              d.     Defendants actively concealed and failed to disclose the Defect
                     within the PAP Machines from Plaintiff and the Class.

       95.    In failing to disclose the Defect within the PAP Machines at the time of sale,

Defendants have knowingly and intentionally concealed material facts and breached

their duty not to do so.

       96.    The facts concealed or not disclosed by Defendants to Plaintiff and the Class

members are material in that a reasonable consumer would have considered them to be

important in deciding whether to purchase Defendants’ PAP Machines. Had Plaintiff and

the Class known about the Defect within the PAP Machines, they would not have

purchased the PAP Machines or would have paid less for them.

       97.    Defendants’ violations were willful and were done as part of a scheme,

artifice, or device with intent to defraud or mislead, and therefore are incurable deceptive

acts or omissions under the Indiana Deceptive Consumer Sales Act.

       98.    Defendants’ violations are also uncured deceptive acts under the Indiana

Deceptive Consumer Sales Act because a consumer who has been damaged by the act

has given notice to Defendant of the violation and the Defendant has made no offer to

cure the defect.

       99.    The Indiana Deceptive Consumer Sales Act provides that “[a] person

relying upon an uncured or incurable deceptive act may bring an action for the damages

actually suffered as a consumer as a result of the deceptive act or five hundred dollars

($500), whichever is greater. The court may increase damages for a willful deceptive act

in an amount that does not exceed the greater of: (1) three (3) times the actual damages


                                           - 20 -
         Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 21 of 22




of the consumer suffering the loss; or (2) one thousand dollars ($1,000).” Ind. Code §

24-5-0.5-4(a).

       100.      The Indiana Deceptive Consumer Sales Act provides that “[a]ny person

who is entitled to bring an action under subsection (a) on the person’s own behalf against

a supplier for damages for a deceptive act may bring a class action against such supplier

on behalf of any class of persons of which that person is a member . . . .” Ind. Code §

24-5-0.5-4(b).

       101.      Plaintiff’s and the other Class members’ injuries were proximately caused

by Defendants’ fraudulent and deceptive business practices.

       102.      Therefore, Plaintiff and the other Class members are entitled to damages

and equitable relief under the Indiana Deceptive Consumer Sales Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and members of the Class,

respectfully request that this Court:

       A.        determine that the claims alleged herein may be maintained as a class

                 action under Rule 23 of the Federal Rules of Civil Procedure, and issue an

                 order certifying the Class as defined above;

       B.        appoint Plaintiff as the representative of the Class and his counsel as Class

                 counsel;

       C.        award all actual, general, special, incidental, statutory, punitive, and

                 consequential damages to which Plaintiff and Class members are entitled;

       D.        award pre-judgment and post-judgment interest on such monetary relief;


                                             - 21 -
       Case 1:21-cv-11088-DJC Document 1 Filed 06/30/21 Page 22 of 22




     E.     grant appropriate injunctive and/or declaratory relief;

     F.     award reasonable attorney’s fees and costs; and

     G.     grant such further relief that this Court deems appropriate.


                                     JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.




DATED: June 30, 2021                               Respectfully submitted,



                                                   /s/ John Roddy
                                                   John Roddy (BBO No. 424240)
                                                   Elizabeth Ryan (BBO No. 549632)
                                                   Bailey & Glasser LLP
                                                   176 Federal Street, 5th Floor
                                                   Boston, MA 02110
                                                   (617) 439-6730
                                                   jroddy@baileyglasser.com
                                                   eryan@baileyglasser.com

                                                   Irwin B. Levin*
                                                   Richard E. Shevitz*
                                                   Natalie Lyons*
                                                   COHEN & MALAD, LLP
                                                   One Indiana Square, Suite 1400
                                                   Indianapolis, IN 46204
                                                   (317) 636-6481
                                                   rshevitz@cohenandmalad.com
                                                   ilevin@cohenandmalad.com
                                                   nlyons@cohenandmalad.com

                                                   *pro hac vice to be filed

                                                   Counsel for Plaintiff and the proposed Class



                                          - 22 -
